—Peters, J.
Appeal from a judgment of the County Court, of Schenectady County (Eidens, J.), rendered January 24, 2000, convicting defendant upon his plea of guilty of the crime of bribing a witness.
In April 1998, defendant was indicted on a single count of bribing a witness, a class D felony. He subsequently entered a plea of guilty to the indictment pursuant to a plea bargain which included a five-year sentence, with a maximum possible jail time of six months and the remainder of the five years on *600probation. As part of the plea bargain, defendant, who was represented by counsel, knowingly and voluntarily executed an unrestricted waiver of the right to appeal. County Court sentenced defendant to three months in jail and the remainder of the five-year period on probation. Defendant appeals from the sentence.
Although defendant’s argument includes a claim that the prosecutor violated a promise to recommend only probation at sentencing, it is undisputed that the promise was conditional and one of the conditions, to which defendant knowingly and voluntarily agreed, was not satisfied. The remainder of defendant’s argument concerns the severity of the sentence, an ■, issue encompassed by defendant’s waiver of the right to appeal (see, People v Hidalgo, 91 NY2d 733, 737; People v Kwiatkowski, 263 AD2d 552, lv denied 93 NY2d 1021). In any event, we see no abuse of discretion in County Court’s conclusion that some jail time should be imposed and we find no extraordinary circumstances which would warrant a reduction of the sentence in the interest of justice.
Crew III, J. P., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and matter remitted to the County Court of Schenectady County for further proceedings pursuant to CPL 460.50 (5).